Citation Nr: 1219098	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  08-16  962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right foot gout.

2.  Entitlement to an initial compensable evaluation for service-connected left elbow olecranon spur.

3.  Entitlement to an initial compensable evaluation for service-connected allergic rhinitis.  

4.  Entitlement to an effective date prior to October 27, 2008 for a 40 percent rating for service-connected degenerative arthritis, thoracolumbar spine with disc bulge at L4-5 and L5-S1.

5.  Entitlement to an effective date prior to October 27, 2008 for a 20 percent rating for service-connected ganglion and bone cyst, right shoulder. 

6.  Entitlement to an effective date prior to October 27, 2008 for a 10 percent rating for service-connected bilateral pes cavus, heel spurs, and Achilles tendonitis.
  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to January 2007. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In March 2007, the RO granted service connection for a left elbow disability, and allergic rhinitis; in each case, the RO assigned a noncompensable (0 percent) evaluation.  In November 2008, the RO granted increased evaluations for the Veteran's service-connected thoracolumbar spine, right shoulder, and bilateral feet disabilities; in each case, the RO assigned an effective date of October 27, 2008.  In November 2009, the RO denied a claim for service connection for right foot gout.  

The Veteran presented sworn testimony in support of his appeal during an August 2011 videoconference hearing before the undersigned Veterans Law Judge. 



FINDINGS OF FACT

1.  The Veteran does not have right foot gout that is related to his service. 

2.  The Veteran's left elbow olecranon spur is productive of complaints of pain and  tenderness, but is not shown to be manifested by forearm limitation of flexion to 100 degrees, limitation of extension to 45 degrees, ankylosis, or supination to 30 degrees or less. 

3.  The Veteran's allergic rhinitis is productive of complaints of headaches and congestion, but not symptoms manifested by one or two incapacitating episodes per year requiring prolonged antibiotic treatment, or by three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.

4.  Prior to October 27, 2008, the Veteran's service-connected degenerative arthritis, thoracolumbar spine with disc bulge at L4-5 and L5-S1, is not shown to have been productive of forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

5.  Prior to October 27, 2008, the Veteran's service-connected ganglion and bone cyst, right shoulder, is not shown to have been productive of a limitation of motion of the left arm to 25 degrees from the side.  

6.  Prior to October 27, 2008, the Veteran's service-connected bilateral pes cavus, heel spurs, and Achilles tendonitis, is not shown to have been productive of great toe dorsiflexion, some limitation of dorsiflexion at the ankle, definite tenderness under metatarsal heads.  




CONCLUSIONS OF LAW

1.  Right foot gout is not related to the Veteran's service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

2.  The criteria for an initial compensable evaluation for left elbow olecranon spur have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.159, 4.7, 4.71a, Diagnostic Codes 5015, 5206, 5207, 5208, 5213 (2011).  

3.  The criteria for an initial compensable evaluation for allergic rhinitis have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.97, Diagnostic Code 6522 (2011). 

4.  The criteria for an effective date prior to October 27, 2008, for a 40 percent evaluation for the Veteran's service-connected degenerative arthritis, thoracolumbar spine with disc bulge at L4-5 and L5-S1, have not been met.  38 U.S.C.A. §§ 1155, 5110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2011).  

5.  The criteria for an effective date prior to October 27, 2008, for a 20 percent evaluation for the Veteran's service-connected degenerative arthritis, thoracolumbar spine with disc bulge at L4-5 and L5-S1, have not been met.  38 U.S.C.A. §§ 1155, 5110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2011).  

6.  The criteria for an effective date prior to October 27, 2008, for a 10 percent evaluation for the Veteran's service-connected connected bilateral pes cavus, heel spurs, and Achilles tendonitis, have not been met.  38 U.S.C.A. §§ 1155, 5110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2011).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that he has right foot gout that was present during service.  Specifically, he argues that he developed right foot gout in 2004.  

The Board notes that service connection is currently in effect for bilateral pes cavus, heel spurs, and Achilles tendonitis, and that this claim is limited to right foot gout.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment reports do not contain any findings or diagnoses of gout.  A June 2004 examination report shows that his feet were clinically evaluated as normal.  In an associated "report of medical history," the Veteran denied having a history of foot trouble, or impaired use of his feet.  X-rays reports for the right foot, dated in 2005 and 2006, do not note gout.  A separation examination report is not of record.  

In October 2006, the Veteran was afforded a VA fee-basis pre-discharge examination by F.O., M.D.  On examination, the feet had no tenderness, weakness, edema, atrophy, or disturbed circulation.  He had claw feet, with what was characterized as "slight" shortening and contracture of plantar fascia on the right.  Dorsiflexion of the right toes did not produce pain, and palpation of the metatarsal heads of the toes on the right did not produce tenderness.  Morton's metatarsalgia was not present.  There was no limitation on standing or walking.  His symptoms and pain were relieved by his inserts.  Gross examination of the other joints was within normal limits.  An X-ray was noted to show posterior calcaneal and inferior calcaneal spurs.  This report does not contain a finding or diagnosis of gout.  

A report from a private physician from the Meridian Family Practice, Dr. F.L.B., dated in March 2010, shows that Dr. F.L.B. states that he has been treating the Veteran's family since 2007, and that he has been treating the Veteran "prior to his retirement" in early 2007.  Dr. F.L.B. indicates that he has treated the Veteran for several disorders, to include "Podagra - gout," and he states, "It is my medical opinion after review of [the Veteran's] medical records and evaluations in addition to my personal treatment regarding the above medical ailments since early 2007, the assessment of his medical condition rendered on October 27, 2008 were pre-existing prior to his retirement."  

Reports from Dr. F.L.B./Meridian Family Practice, dated between 2007 and 2009, do not contain any relevant findings or diagnoses prior to March 2009.  A March 23, 2009 report notes that the Veteran had right foot pain, and that he was "worried about gout."  There is a notation of "gout ?"  His symptoms were noted to have started March 18, 2009.  An associated laboratory report notes a serum uric acid of 8.2, and includes a notation "hi - could indicate gout - if Naprosyn works, use in future."  A March 29, 2009 report notes gout, and complaints of foot pain that were "possibly gout."

The Board finds that the claim must be denied.  The Veteran was not treated for gout during service.  His pre-discharge examination report does not contain a finding or diagnosis of gout.  The earliest indication of gout is equivocal in its terms, and it is dated in March 2009, which is more than two years after separation from service.  In addition, there is no competent and probative evidence to show a nexus between gout and the Veteran's service.  In this regard, the Board has considered Dr. F.L.B.'s statement, and a January 2010 statement from M.J.S., M.D.  However, Dr. F.L.B.'s opinion is vague, and he does not clearly assert that the Veteran has gout that was present during service.  Rather, he states that "the assessment of his medical condition rendered on October 27, 2008 were pre-existing prior to his retirement."  In fact, the Veteran was not shown to have gout in the October 2008 VA examination report.  In addition, Dr. F.L.B.'s own records clearly indicate that the Veteran was first thought to possibly have gout in March 2009, and that gout was not diagnosed prior to that time.  None of his records prior to this date show treatment for right great toe symptoms, or gout, to include Meridian Family Practice records dated during service, in 2003.  As for Dr. M.J.S.'s statement, he asserts that gout was present during active duty service.  However, this is inconsistent with the Veteran's service treatment reports, to include the October 2006 pre-discharge examination report, none of which note gout, as well as the aforementioned post-service medical evidence.  It is no more than a mere conclusion that is stated without any sort of rationale, or citation to clinical findings, or laboratory findings, during service.  Therefore, to the extent that the authors indicate that the Veteran had gout during his service, these opinions are based on an inaccurate factual premise, and are afforded no probative value.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The issue on appeal is based on the contention that right foot gout was caused by service.  In this case, when the Veteran's service treatment reports (which do not show that he had the claimed condition), and his post-service medical records are considered (which do not contain competent and probative evidence of a nexus between the claimed condition and the Veteran's service, and which do not show that this condition existed prior to March 2009), together with the other evidence of record the Board finds that the evidence outweighs the Veteran's contention that he has the claimed condition that is related to his service.  


II.  Increased Initial Evaluations

The Veteran asserts that he is entitled to initial compensable evaluations for his service-connected left elbow olecranon spur, and allergic rhinitis.  

At the outset, the Board notes that since the November 2008 supplemental statement of the case some private medical reports have been received which have not been reviewed by the agency of original jurisdiction.  However, in August 2011 the Veteran filed a waiver of RO review.  See 38 C.F.R. § 20.1304 (2011). 

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4. 

In March 2007, the RO granted service connection for a left elbow olecranon spur, and allergic rhinitis, with each disability assigned a noncompensable (0 percent) rating.  The effective date for service connection in each case was February 1, 2007.  The Veteran appealed the issues of entitlement to initial compensable evaluations.  

The Veteran is appealing the original assignments of disability evaluations following awards of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

A.  Left Elbow Olecranon Spur

The RO has evaluated this disability under 38 C.F.R. § 4.71a, DC 5015.  Under DC 5015, "Bones, new growth of, benign" are to be rated on limitation of motion of affected parts, as arthritis, degenerative, except gout, which will be rated under diagnostic code 5002.  

Under 38 C.F.R. § 4.71a , DC 5206, a 10 percent rating is warranted for: "Forearm, limitation of flexion" where elbow flexion of the major or minor extremity is limited to 100 degrees. 

In addition, the following diagnostic codes are also relevant to the claim: 

Under 38 C.F.R. § 4.71a , DC 5207, a 10 percent rating is warranted for: "Forearm, limitation of extension" where elbow extension of the major or minor extremity is limited to 45 degrees. 

Under 38 C.F.R. § 4.71a , DC 5208, a 20 percent rating is warranted where elbow flexion of the major or minor extremity is limited to 100 degrees, and elbow extension of the major or minor extremity is limited to 45 degrees. 

Under 38 C.F.R. § 4.71a , DC 5213, limitation of supination to 30 degrees or less of the major or minor arm is rated as 10 percent disabling. 

The normal range of motion for the elbow is flexion to 145 degrees and extension to 0 degrees.  Normal pronation is from zero to 80 degrees, and normal supination is from zero to 85 degrees.  38 C.F.R. § 4.71, Plate I. 

By way of history, see 38 C.F.R. § 4.1 (2011), service treatment reports include reports from Meridian Family Practice (MFP), which include an August 2003 X-ray report for the left elbow, which shows that the Veteran was found to have a "tiny olecranon spur," with no evidence of fracture, dislocation, or other significant bony abnormality.  Associated August 2003 MFP reports note left elbow pain and tenderness.  The October 2006 pre-discharge examination report shows that the Veteran reported a history of a left olecranon spur since 1996, manifested by pain, swelling and locking, and aggravated by putting his elbow on the table.  He denied incapacitation, or receiving any treatment.  On examination, the elbow was tender over the olecranon.  The left elbow had flexion to 145 degrees, extension to 0 degrees, supination to 85 degrees, and pronation to 80 degrees.  After repetitive use, there was lack of endurance, which was the major functional impact.  The additional limitation of function was 0 degrees.  Joint function was not additionally limited after repetitive use by fatigue, weakness, or incoordination.  Motor function was within normal limits.  An X-ray was noted to show a small olecranon spur at the left elbow.  The relevant diagnosis was left elbow olecranon spur.  

There is no relevant post-service medical evidence; reports from Meridian Family Practice, dated between 2007 and 2009, do not show that the Veteran was treated for left elbow symptoms.   

The Board finds that an initial compensable evaluation is not warranted.  The October 2006 pre-discharge examination report findings as to the ranges of left elbow motion do not show that the Veteran's left elbow has a limitation of flexion to 100 degrees, a limitation of extension to 45 degrees, or supination to 30 degrees or less.  Accordingly, the criteria for an initial compensable evaluation under 38 C.F.R. § 4.71a, DC's 5206, 5207, 5208, and 5213 have not been met.  With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40  and 4.45, the Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995). However, when the ranges of motion in the left elbow are considered together with the evidence showing functional loss -- to include the findings (or lack thereof) pertaining to neurological deficits, muscle strength, and the lack of evidence of muscle wasting -- the Board finds that there is insufficient probative evidence of objective pain on motion, or any other functional loss, to warrant an initial compensable evaluation.  Accordingly, the claim must be denied.  

B.  Allergic Rhinitis

By way of history, see 38 C.F.R. § 4.1 (2011), service treatment reports, dated in 2006, contain notations of allergic rhinitis.  The October 2006 pre-discharge examination report shows that the Veteran reported a history of allergic rhinitis since 1998, manifested by constant sinusitis, headaches, purulent discharge, and hoarseness.  He denied incapacitation, or use of antibiotics.  He stated that his symptoms occurred daily and were relieved by Allegra and Flonase.  The report notes that there was no relevant functional impairment.  On examination, there was rhinitis, thought to be allergic in origin because his symptoms were year-round and relieved by medication.  No sinusitis was detected.  A sinus X-ray was within normal limits.  The relevant diagnosis was perennial allergic rhinitis, and it notes treatment with Allegra and Flonase, and that there were no findings of bacterial rhinitis.  

The post-service medical evidence consists of reports from Meridian Family Practice, which include an October 2007 report noting nasal/sinus congestion, with allergies "qd" (daily) in the fall and spring, and use of Flonase.  A January 2008 report notes allergies, and use of Flonase.  

The RO has evaluated the Veteran's allergic rhinitis under 38 C.F.R. § 4.97, Diagnostic Code 6522, which is evaluated by application of the General Rating Formula for Sinusitis (General Formula).  Under these guidelines, a 10 percent
disability rating is awarded for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

The Board finds that an initial compensable evaluation is not warranted.  The evidence is insufficient to show that the Veteran has symptoms manifested by one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  In this regard, there is no evidence of incapacitating episodes, purulent discharge or crusting, or the use of antibiotics.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Accordingly, the criteria for an initial compensable evaluation under 38 C.F.R. § 4.71a, DC 6522 have not been met, and the claim must be denied.  

C.  Conclusion

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to increased evaluations for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (as in this case).  Id. at 126. 

The Board does not find evidence that the Veteran's disabilities should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the day the Veteran filed the claims to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  

In reaching these decisions, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


III.  Earlier Effective Dates - Increased Evaluations

The Veteran asserts that he is entitled to an effective date prior to October 27, 2008, for his 40 percent evaluation for service-connected degenerative arthritis, thoracolumbar spine with disc bulge at L4-5 and L5-S1, his 20 percent evaluation for ganglion and bone cyst, right shoulder, and his 10 percent evaluation for bilateral pes cavus, heel spurs, and Achilles tendonitis.  

In 2006, prior to separation from service, the Veteran filed a number of claims for entitlement to service connection.  

In March 2007, service connection was granted for degenerative arthritis, thoracolumbar spine with disc bulge at L4-5 and L5-S1, evaluated as 10 percent disabling, ganglion and bone cyst, right shoulder, evaluated as 10 percent disabling, and bilateral pes cavus, heel spurs, and Achilles tendonitis, evaluated as noncompensable.  In each case, the Veteran disagreed with the disability rating and perfected an appeal to the Board.  In November 2008, the RO granted the increased initial evaluation issues, to the extent that it granted a 40 percent evaluation for the Veteran's spine, a 20 percent evaluation for the right shoulder, and a 10 percent evaluation for the bilateral feet.  In each case, the effective date assigned for the increased evaluation was October 27, 2008.  Because these increases did not constitute a full grant of the benefits sought, the increased initial evaluation issues remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).   However, in a statement received in January 2009, the Veteran stated that the RO's November 2008 rating decision had "granted my ratings appropriate for my disabilities however the effective [dates] should have been the day after my discharge from military service."  This statement constituted a withdrawal of the increased initial evaluation issues for the spine, right shoulder, and bilateral feet, see 38 C.F.R. § 20.204(b) (2011); it was also a timely notice of disagreement as to the issues of entitlement to effective dates prior to October 27, 2008 for the increased evaluations for these disabilities.  The Veteran subsequently perfected his appeal as to the earlier effective date issues.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year after separation from service, the effective date for the grant of service connection is the day following separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

In addition, the Court has indicated that it is axiomatic that the fact that must be found in order for entitlement to an increase in disability compensation to arise, in other words, that the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521.  

In this case, the Veteran's claims for service connection were filed prior to separation from service, and in March 2007, the RO assigned effective dates for service connection for all of the disabilities in issue of February 1, 2007 (i.e., the day after separation from service).  38 C.F.R. § 3.400(b)(2)(i).  The Veteran filed a timely notice of disagreement as to the issues of increased initial evaluations, and these claims were granted, in part, in November 2008, however, the Veteran perfected appeals as to earlier effective date issues.  Under the circumstances, the time period on appeal is from the dates of service connection to the present.  38 C.F.R. § 3.400(o)(1).  Therefore, for each disability in issue, the Veteran could be granted an effective date as early as February 1, 2007, if it is factually ascertainable that an increase in disability had occurred.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

A.  Lumbar Spine

Under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral strain), DC 5242 (degenerative arthritis of the spine) (see also DC 5003), and DC 5243 (intervertebral disc syndrome) are all rated under the "General Rating Formula for Diseases and Injuries of the Spine." 

The General Rating Formula provides that a 40 percent rating is warranted for: forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  Id.

In addition, the regulation provides that intervertebral disc syndrome may be rated under either the General Rating Formula or the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes", whichever results in a higher rating.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes states that a 40 percent rating is warranted for IDS: With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

By way of history, see 38 C.F.R. § 4.1 (2011), service treatment reports show treatment for back pain as early as 1998, with a reported history of trauma in 1994 while rope climbing.  A February 2006 magnetic resonance imaging (MRI) study noted disc bulges at L4-5 and L5-S1.  The October 2006 pre-discharge examination report shows that he complained of constant back pain, and that he denied incapacitation.  His thoracolumbar spine had forward flexion to 90 degrees, with pain at 50 degrees.  Extension was to 30 degrees, with pain at 30 degrees.  Lateral flexion, and rotation, were both to 30 degrees, bilaterally, with pain at 30 degrees, bilaterally.  Motor function was within normal limits.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Function after repetitive use was limited by pain and lack of endurance.  There was no additional limitation due to fatigue, weakness, or incoordination.  X-rays were noted to show degenerative arthritis of the thoracic spine and moderate degenerative disc changes with spurring at T7, 8, 9, and 10, and degenerative arthritis and mild disc space narrowing at L5-S1.  The relevant diagnosis was degenerative arthritis of the lower thoracic spine, and it also noted a lumbar disc bulge at L4-5 and L5-S1, without nerve impingement.  

The only relevant post-service  medical evidence consists of reports from Meridian Family Practice, dated between 2007 and 2009, which show that the Veteran was treated for back pain in October 2007 and January 2008.  These reports do not contain any findings as to the range of motion in the Veteran's thoracolumbar spine, or findings pertaining to functional loss.  

The issue is whether there was increased disablement prior to October 27, 2008 which can be "factually ascertained with a degree of certainty" such that the criteria for a 40 percent rating under the General Rating Formula are shown to have been met.  See e.g., VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998). 

The Board finds that the criteria for an evaluation of 40 percent are not shown to have been met prior to October 27, 2008.  The Veteran was not shown to have met the criteria for a 40 percent rating during the period prior to separation from service.  See e.g., October 2006 pre-discharge examination report.  The post-service medical evidence dated during the time period in issue does not contain any findings as to the range of motion in the Veteran's thoracolumbar spine, ankylosis, or as to functional loss.  Similarly, they do not show that the Veteran had been diagnosed with intervertebral disc syndrome (IDS), or that he had experienced incapacitating IDS episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  With respect to 38 C.F.R. §§ 4.40  and 4.45, and functional loss due to the Veteran's subjective complaints of pain, when the ranges of motion in the spine are considered together with the evidence showing functional loss, to include the findings (or lack thereof) pertaining to neurological deficits, muscle strength, and the lack of evidence of muscle wasting, the Board finds that there is insufficient probative evidence of objective pain on motion, or any other functional loss, to warrant an earlier effective date.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995).  Therefore, the preponderance of the evidence is against the claim for an effective date prior to October 27, 2008 for the assignment of the 40 percent evaluation, and the claim must be denied.   

B.  Right Shoulder

By way of history, see 38 C.F.R. § 4.1 (2011), service treatment reports show a number of treatments for right shoulder pain.  A January 2006 MRI report noted osteoarthritis of the AC (acromioclavicular) joint, and an interstitial tear of the subachromial surface of the rotator cuff tendon.  In February 2006, the Veteran reported a long history of pain after a fast-crawl injury.  He was profiled (given light duty).  The diagnosis was right shoulder impingement syndrome, and the report notes DJD (degenerative joint disease) at the AC joint.  In May 2006, he underwent a right ASAD (arthroscopic sub-achromial decompression) and Mumford procedure.  He was profiled (put on light duty) for two months.  The October 2006 pre-discharge examination report shows that the Veteran complained of constant right shoulder pain.  On examination, his right shoulder had forward flexion, and abduction, to 180 degrees, with pain on abduction at 120 degrees.  External and internal rotation were both to 90 degrees.  After repetitive use, there was a lack of endurance and pain, which resulted in no (0 degrees) of additional limitation.  The joint was not additionally limited by fatigue, weakness, or incoordination after repetitive use.  An X-ray was noted to show that the distal clavicle was resected.  The relevant diagnosis was ganglionic cyst and bone cyst, right shoulder, and status post Mumford procedure.  It was noted that the Veteran was "mildly affected," and that his right shoulder limited his ability to work overhead or use his right arm above the shoulder level for prolonged periods.  

The Board must determine whether an earlier effective date is warranted under any applicable diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Therefore, the following diagnostic codes are potentially relevant: 

Under DC 5200, where there is favorable ankylosis of the scapulohumeral articulation, with abduction to 60 degrees, can reach mouth and head, a 20 percent evaluation is warranted for the minor upper extremity. 

Under DC 5201, for a non-dominant arm, a 20 percent evaluation is provided for limitation of motion of the arm at shoulder level; a 20 percent evaluation may also be assigned for limitation of motion midway between the side and shoulder level. 

Under DC 5202, humerus, other impairment of, malunion of, with moderate deformity, warrants a 20 percent evaluation (major and minor shoulder); malunion of the humerus with marked deformity, is evaluated as 20 percent disabling (minor shoulder); recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, is evaluated as 20 percent disabling (major and minor shoulder); recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, is evaluated as 20 percent disabling (minor shoulder). 

Under DC 5203, a 20 percent evaluation is warranted for clavicle or scapula, impairment of, dislocation of, or nonunion of, with loose movement, for both the major arm, and the minor arm. 

The standardized description of joint measurements is provided in Plate I under 38 C.F.R. § 4.71.  These descriptions indicate that normal forward flexion of the shoulder is from 0 to 180 degrees, normal abduction of the shoulder is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and normal internal rotation is from 0 to 90 degrees. 

The Board notes that the medical evidence shows that the Veteran is left-handed.  See e.g., service treatment report, dated in February 2006; October 2006 pre-discharge examination report.  

The only relevant post-service medical evidence consists of reports from Meridian Family Practice, dated between 2007 and 2009, which show that the Veteran was treated for complaints of right shoulder pain in October 2007.  These reports do not contain any findings as to the range of motion in the Veteran's right shoulder, or as to functional loss.  

The Board finds that the criteria for an evaluation of 20 percent are not shown to have been met prior to October 27, 2008.  The Board first notes that the Veteran was not shown to have met the criteria for a 20 percent rating during the period prior to separation from service.  See e.g., October 2006 pre-discharge examination report.  The post-service medical evidence dated during the time period in issue does not contain any findings as to the range of motion in the Veteran's right shoulder.  Nor does this evidence show that the Veteran's right shoulder was productive of ankylosis of the scapulohumeral articulation, a malunion of the humerus, recurrent dislocations of the humerus at the scapulohumeral joint, a fibrous union of the humerus, a dislocation of the clavicle or scapula, or a nonunion of the clavicle or scapula with loose movement.  With respect to 38 C.F.R. §§ 4.40  and 4.45, and functional loss due to the Veteran's subjective complaints of pain, when the ranges of motion in the right shoulder are considered together with the evidence showing functional loss, to include the findings (or lack thereof) pertaining to neurological deficits, muscle strength, and the lack of evidence of muscle wasting, the Board finds that there is insufficient probative evidence of objective pain on motion, or any other functional loss, to warrant an earlier effective date.  DeLuca.  Therefore, the preponderance of the evidence is against the claim for an effective date prior to October 27, 2008 for the assignment of the 20 percent evaluation, and the claim must be denied.   

C.  Bilateral Feet

By way of history, see 38 C.F.R. § 4.1 (2011), service treatment reports show that in 2005, the Veteran was diagnosed with pes cavus, Achilles tendonitis, and plantar fasciitis.  The October 2006 pre-discharge examination report shows that the Veteran reported a history of bilateral Achilles tendonitis since 1997.  He complained of heel pain that was aching, burning, and sharp.  He denied incapacitation, and reported using shoe inserts and Naproxen.  On examination, the feet had no tenderness, weakness, edema, atrophy, or disturbed circulation.  There was no hallux valgus or hallux rigidus.  He required arch supports.  He had claw feet, characterized as "slight" shortening and contracture of the plantar fascia, bilaterally.  Dorsiflexion of the toes did not produce pain, and palpation of the metatarsal heads of the toes did not produce tenderness, bilaterally.  Morton's metatarsalgia was not present.  There was no limitation on standing or walking.  His symptoms and pain were relieved by his inserts.  Gross examination of the other joints was within normal limits.  The ankles had dorsiflexion to 20 degrees, and plantar flexion to 45 degrees, bilaterally.  There was pain at 20 degrees of dorsiflexion, bilaterally.  X-rays were noted to show pes cavus on weight-bearing, and bilateral calcaneal spurs, as well as inferior calcaneal spurs on the right.  The relevant diagnosis was bilateral Achilles tendonitis.  

The RO assigned the Veteran a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5278, for claw foot (pes cavus), acquired.  Under this code, a noncompensable evaluation is warranted for a slight disability.  A 10 percent evaluation is warranted when the great toe is dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under metatarsal heads, bilaterally or unilaterally.  

The only relevant post-service medical evidence consists of reports from Meridian Family Practice, dated between 2007 and 2009, which show that in October 2008, the Veteran was treated for a "new" complaint of a four-day history left ankle pain with "no cause."  Another notation notes a twp-week history of swelling and pain, and use of Celebrex.  He had leg pain and foot swelling, and there was tenderness over the lateral malleolus.  He denied suffering an injury.   History of bilateral bone spurs was noted.  In March 2009, the Veteran complained of right heel pain.  

The Board finds that the criteria for an evaluation of 20 percent are not shown to have been met prior to October 27, 2008.  The Board first notes that the Veteran was not shown to have met the criteria for a 20 percent rating during the period prior to separation from service.  See e.g., October 2006 pre-discharge examination report.  The post-service medical evidence dated during the time period in issue does not show that the Veteran's feet were productive of great toe dorsiflexion, some limitation of dorsiflexion at the ankle, or definite tenderness under metatarsal heads.  Therefore, the preponderance of the evidence is against the claim for an effective date prior to October 27, 2008 for the assignment of the 10 percent evaluation, and the claim must be denied.   

The Board has also considered whether the diagnostic criteria for a compensable evaluation are shown under any other diagnostic code.  In this regard, the standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71.  Normal dorsiflexion of the ankle is from 0 to 20 degrees.  Normal plantar flexion of the ankle is from 0 to 45 degrees. 

However, there is no evidence of a limitation of motion of the ankle, flatfoot, weak foot, metatarsalgia, hallux valgus, hallux ridigus, hammer toe, or nonunion or malunion of the tarsal or metatarsal bones, or a moderate foot injury, to warrant an earlier effective date for a compensable evaluation under alternative rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5271, 5276, 5279, 5280, 5281, 5282, 5283, 5284.  With respect to 38 C.F.R. §§ 4.40  and 4.45, and functional loss due to the Veteran's subjective complaints of pain, when the ranges of motion in the feet are considered together with the evidence showing functional loss, to include the findings (or lack thereof) pertaining to neurological deficits, muscle strength, and the lack of evidence of muscle wasting, the Board finds that there is insufficient probative evidence of objective pain on motion, or any other functional loss, to warrant an earlier effective date.  DeLuca.  

D.  Conclusion

In reaching these decisions, the Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claims, such rule is not for application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


IV.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  With regard to the claim for service connection, the notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in August 2006.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  With regard to the claims for increased initial evaluations, and earlier effective dates, separate VCAA notices have not been provided, however, the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  With regard to the claim for service connection, and the claims for increased initial evaluations, the Veteran has been afforded examinations.  An etiological opinion has not been obtained for the service connection claim, however, given the complete lack of evidence of right foot gout during service, or until March 2009, and the lack of a competent and probative opinion linking right foot gout to service, an etiological opinion is not warranted.  See 38 C.F.R. § 3.159(d) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Simply stated, the Board finds that the service and post-service medical record provides evidence against this claim.  The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for right foot gout is denied.

An initial compensable evaluation for left elbow olecranon spur is denied.

An initial compensable evaluation for allergic rhinitis is denied.

An effective date prior to October 27, 2008 for the 40 percent evaluation for service-connected degenerative arthritis, thoracolumbar spine with disc bulge at L4-5 and L5-S1, is denied.  

An effective date prior to October 27, 2008 for the 20 percent evaluation for service-connected ganglion and bone cyst, right shoulder, is denied.  

An effective date prior to October 27, 2008 for the 10 percent evaluation for service-connected bilateral pes cavus, heel spurs, and Achilles tendonitis, is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


